Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 19-25 in the reply filed on September 09th, 2021 is acknowledged. The traversal is on the ground(s) that “the search and examination of all claims of Groups I, II and III cannot impose a serious burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 07/12/2021, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Action on merits of Group I, claims 19-25 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March, 29th, 2019 and June 05th, 2019 has been considered by the examiner.

Drawings
The drawings filed on 10/01/2018 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 25 recites: “A display device comprising an array substrate, wherein the array substrate is the array substrate of claim 19”. The intended use of the array substrate of claim 19 in a display device fails to further limit the device of claim 25. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sharp (JP 2010/032726, hereinafter as Sharp ‘726).
Regarding Claim 19, Sharp ‘726 teaches an array substrate (Fig. 3, (11)) comprising an insulating layer (21) provided with a first via (21a) therein, wherein the array substrate further comprises a detection structure (29, see Fig. 3) comprising a first conductive structure (27), a second conductive structure (28) and an insulating structure (21) between the first conductive structure and the second conductive structure, the insulating structure being a portion of the insulating layer, the second conductive structure comprises a first portion and a second portion (see Fig. 3) which are separated from each other, the first portion and the second portion partially overlapping with the first conductive structure in a thickness direction of the array substrate, respectively, and a second via (21b_left side) is provided in the insulating structure between overlapping portions of the first portion and the first conductive structure (27), and a third via (21b_right side) is provided in the insulating structure (21) between overlapping portions of the second portion (28) and the first conductive structure (27) (see Fig. 3).  

    PNG
    media_image1.png
    436
    332
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    270
    853
    media_image2.png
    Greyscale

Figs. 1 and 3 (Sharp ‘726)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp ‘726 as applied to claim 19 above.
Regarding Claim 20, Sharp ‘726 teaches a display area (1) and a non-display area (10) (see Fig. 1, para. [0007]-[0067), wherein the insulating layer (21) extends from the non-display area to the display area of the array3Appl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket: 35973Usubstrate, the first via and the detection structure (see Fig. 3)
Thus, Sharp ‘726 is shown to teach all the features of the claim with the exception of explicitly the features: “the first via is within the non-display area, and the detection structure is within the display area”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first via and the detection structure that can be arranged in any order, thus the first via is arranged within the non-display area, and the detection structure is arranged within the display area involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 21, Sharp ‘726 teaches a first conductive layer (27) and a second conductive layer (28) sandwiching the insulating layer (21) therebetween, wherein the first conductive structure of the detection structure (29) is formed in the first conductive layer, and the second conductive structure of the detection structure is formed in the second conductive layer (see Fig. 3).  


Furthermore, , it has been held to be within the general skill of a worker in the art to select the first conductive layer is a gate metal layer (or bottom gate of thin film transistor) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 23, Sharp ‘726 teaches the second conductive structure (28) of the detection structure (29) is a portion of a data line (see Fig. 3)

Regarding Claim 24, Sharp ‘726 teaches a plurality of detection structures (29) which are uniformly distributed (see Fig. 10).

Regarding Claim 25, Sharp ‘726 teaches a display device comprising an array substrate (see Fig. , para. [0007]-[0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yang et al. (US 2007/0146622 A1)			
Lee et al. (US 2005/0110915 A1)

Moon (US 6188461 B1)
Yu et al. (US 5747380)	

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829